Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 2/15/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1, 3, 13 and 18 and the cancellation of claims 5-6, 12 and addition of new claims 21-22.  Claims 1, 3, 7-11, 13-14, 18-22 remain pending with claim 20 withdrawn from consideration due to restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection that specifically addresses the claim limitations that have been added by amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 18 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150295089 by Huang et al. taken with US Patent Application Publication 20170259298 by Woodruff et al., US Patent 6911391 by Yang et al. alone or further with US Patent 7732327 by Lee et al.
 Claim 1:  Huang discloses a method for depositing a film on a substrate, including using vapor deposition to deposit a metal silicide layer by vapor deposition on the source/drain regions 30 (0033), where Huang discloses the regions (30) may comprise a GeB layer and SiGeB layer (Figure 18-21 and accompanying text, see specifically 0047, 0048, 0052).  Huang fails to disclose the particulars of the vapor deposition silicide formation. 
Woodruff discloses a method of processing a substrate, comprising: positioning the substrate within a processing chamber, wherein the substrate comprises a germanium-containing film such as source drain regions (Figure 4 and accompanying text, see also 0002, 0006, 0010), heating the substrate to a temperature of about 250C to 400C which overlaps the ranges as claimed and exposing the substrate to a metal precursor and a silicon precursor 
Woodruff discloses wherein forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer (see 0063 stating contacting the substrate with the metal precursors);  and reacting the silicon precursor and the metal germanium layer to produce the silicide film (0056-0063).
While the examiner maintains the position as set forth above, the examiner notes the temperature, thickness, and conformality of Woodruff are overlapping the claimed range and therefore the prior art makes obvious the claimed temperatures, thicknesses and conformality.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A the very least, these process conditions and variables are taught by Woodruff as optimizable variables to achieve a desired results and therefore it would have been obvious to have determined the optimum temperature, thickness and conformality to achieve the desired deposition.
Woodruff discloses ALD process with sequentially exposing and repeating to deposit multiple metal silicide layers (Figure 1 and accompanying text) and discloses forming the silicide film on the germanium-containing film further comprises: reacting the metal precursor and a portion of the germanium-containing film to produce a metal germanium layer as specifically addressed above.  Woodruff fails to disclose co-flowing the precursors; however, Yang, also forming TiSi layers discloses combining alternating with co-flowing to deposit a TiSi layer 
Here, Yang discloses an embodiment that include continuous flow rate of the metal precursor, after the initial exposure, maintain this continuous flow rate and coflow the metal precursor and silicon precursor so as to deposit the silicide layer thereon.  Here, the claims include comprising language and this known and obvious method for supplying gases would read on the broadly drafted claim requirements.  As for the reaction to form a Ge containing layer using the Ti and thereafter forming the silicide layer, Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069).
Alternatively, the examiner cites here Lee, which discloses forming a vapor deposited metal silicide layer and discloses a process for such deposition includes continuously flowing the metal precursors, after the initial exposure, maintaining the continuous flow rate and then supply the silicon precursor to co-flow the two together as a mixture (Figure 1 and accompanying text).  Therefore, taking the references collectively it would have been obvious to have provided a continuous flow of metal precursor and coflow the silicon precursor after initial metal exposure during the vapor deposition process as such is taught by Lee as a known method for metal silicide deposition.

Because heating the substrate to 400C would include controlling the heating of the substrate to this temperature, the claims are met by the prior art reference.  The claims do not require the first and second temperature to be different, only that heating to 400C takes place and it is the examiners position that providing a process temperature of 400C (as suggested by Woodruff) would necessarily encompass heating to a first temperature of  400C as well as heating to a second temperature of 400C as claimed.	
	Claims 3 and 8:   Woodruff discloses the formation of bonds between the metal silicide (TiSi) and the substrate (Ge) and therefore would meet the requirements of titanium germanium silicide (0068-0069).  Additionally, the examiner notes Woodruff discloses forming bonds between the substrate germanium layer and the metal silicide layer, including consumption of some or part of the substrate material into the silicide layer (0068-0069) and therefore taking the references for its entire teaching, it would have been obvious to have deposited a titanium germanium silicide layer (i.e. metal silicide with bonds with Ge layer) to reap the benefits as outlined by Woodruff.
Claim 7:  Woodruff discloses a temperature window that overlaps both the first and second temperature and therefore makes obvious the ranges as claimed; however, fails to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	Claim 9:  Woodruff discloses titanium halide (0085).
	Claim 10:  Woodruff discloses silane (0084).
	Claim 11:  Woodruff discloses silane and halides of titanium; however, fails to disclose TiCl4.  However, Yang also discloses silane and halide of titanium discloses TiCl4 -as the precursor for silicide deposition and therefore using such would have been obvious as predictable (column 5, lines 30-35).  
	Claim 12: Woodruff discloses heating the substrate to a temperature of about below 500C, such as 250C to 400C, each of which anticipates the range as claimed (0040).

	Claim 14:  Woodruff discloses 1 nm (0104) which is explicitly required by the claims and therefore is anticipated.
	Claim 17:  Huang discloses germanium layers are source/drain regions 30 for what can reasonably be considered the claimed “a pMOS layer” as such is merely name designation of the layer without more structure or requirements (0045).
	Claims 18-19:  The limitations of these claims are specifically addressed above.  The examiner incorporates herein by reference the Remarks above as it relates to the temperature.
	Claim 21:  Woodruff discloses adjusting the metal to silicon ratio by regulating the flow rates and amounts of the precursors during the deposition process (0069) and therefore providing the amount as claimed would have been obvious as predictable through routine experimentation.  


Claim 1, 3, 7-11, 13-14, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang with Woodruff and Yang alone or further with Lee, each taken collectively with US Patent Application 20170029948 by Jongbloed et al.
Woodruff taken with Yang alone or further with Lee discloses all that is taught above.  As for the first and second temperature as claimed, the examiner cites here Jongbloed, which discloses vapor deposition process (CVD and/or ALD) and discloses adjusting the temperature .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al and further with US Patent Application Publication 20160043035 by Lin et al.
Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al discloses all that is discussed above; however, fails to disclose the dielectric layer deposited thereon.  However, Lin, also discloses similar devices with source/drain devices that include epitaxy layers and silicide layers (Figure 7 and accompanying text) and discloses depositing a SiN layer over the silicide layer (0030) and therefore, taking the references collectively, it would have been obvious to have modified Huang with Woodruff and Yang alone or further with Lee, each taken collectively with Jongbloed et al to deposit the SiN as suggested by Lin as such is a known layer deposited on the source/drain and silicide layers in pFET structure (similar to that as taught by Huang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718